CHINA FINANCE ONLINE CO. LIMITED 9th Floor of Tower C, Corporate Square NO. 35 Financial Street, Xicheng District Beijing 100033, China October 1, 2014 VIA EDGAR AND FACSIMILE Mr. Patrick Gilmore Accounting Branch Chief Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-3628 RE: China Finance Online Co. Limited Form 20-F for the Fiscal Year Ended December 31, 2013 Filed May 6, 2014 File No. 000-50975 Dear Mr. Gilmore: We are in receipt of your letter dated September 29, 2014 (the “Comment Letter”) containing comments of the staff of the Securities and Exchange Commission (the “Staff”) pertaining to the filing referenced above. On behalf of China Finance Online Co. Limited (the “Company”), our legal counsel has respectfully advised the Staff that the Company will require more than 10 business days to sufficiently respond to each of the comments contained in the Comment Letter. Based on the discussions with the Staff, we acknowledge that the Staff has granted the Company an extension to respond to the Comment Letter until October 31, 2014. Accordingly, we hereby confirm that we will respond to the Comment Letter prior to October 31, 2014. Thank you. Sincerely, /s/ Jeff Wang Jeff Wang Chief Financial Officer cc:Steven Liu, Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP Beijing Representative Office
